EXHIBIT 10.3
Confidential Materials omitted and filed separately with the Securities and
Exchange Commission. Asterisks denote omissions.
Schedule Number 3003078500 v. 1.0
For Professional Services Governed by the
Master Agreement for U.S. Availability Services
Between
SunGard Availability Services LP and ATHENAHEALTH
Dated March 31, 2007
Page 1 of 1
Schedule Reference Name: Business Continuity Program
Schedule Effective Date: July 1, 2009
SERVICES



The Services as described in the Statement of Work, Business Continuity Program
(28124) dated 6/23/2009 (“SOW”) is attached hereto and made a part hereof. The
total value for the Services for this SOW is $*, which is due and payable as
follows:

             
Upon Schedule Effective Date
    $*    
One Month Following Schedule Effective Date
    $*    
At Project Completion
    $*    

      CUSTOMER INFORMATION      
BILL TO ADDRESS:
  311 ARSENAL STREET, WATERTOWN, MA 02472 US
DAVID ROBINSON
NOTIFICATION ADDRESS:
  311 ARSENAL STREET, WATERTOWN, MA 02472 US
DAVID ROBINSON

This Schedule is not subject to auto renewal and will terminate at the end of
the agreed term.
By the signatures of their duly authorized representatives below, SunGard and
Customer, intending to be legally bound, agree to all of the provisions of this
Schedule and ratify the terms of the Master Agreement.

              SUNGARD AVAILABILITY SERVICES LP   ATHENAHEALTH
By:
  /s/ Christopher Coleman   By:   /s/ David E. Robinson
 
           
Print Name: Christopher Coleman
  Print Name: David E. Robinson
Print Title: Vice President
  Print Title: COO
Date Signed: 6/29/2009
  Date Signed: 6/23/2009

